IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                     DIVISION ONE
 In the Matter of the Dependency of
                                                      No. 82642-5-I
 S.E.L.,
                                                      DIVISION ONE
                         A minor child.
                                                      UNPUBLISHED OPINION


       COBURN, J. — S.E.L.’s mother appeals an order terminating her parental

rights. She claims the trial court erred in finding that the Department of Children,

Youth, and Families (Department) offered or provided her necessary Family

Preservation Services. She also contends the trial court erred when it shifted the

burden to her to produce evidence that termination was not in S.E.L.’s best

interests. We disagree and affirm.

                                       FACTS

       S.E.L., born in October 2015, is a dependent child who has resided in

foster care since March 2018. The basis for S.E.L.’s dependency arose from the

mother’s cognitive and neurological issues, past trauma, mental health struggles,

substance abuse, and inability to safely parent.

       The mother suffered serious trauma beginning at birth and continuing into

adulthood. She experienced hypoxia at birth or some other “early life or prenatal

conditions” that resulted in an unspecified neurodevelopmental disorder, which




Citations and pin cites are based on the Westlaw online version of the cited material.
No. 82642-5-I/2


impacted her speech processing and cognitive abilities. During childhood, she

was sexually abused by several family members and has been in multiple

“domestically violent relationships.” At age 13, the mother began using alcohol,

opiates, methamphetamine, PCP, and marijuana, and continued to use those

substances over the course of the next 16 years of her life. She has lived a

transient existence in several states and, during her history, been diagnosed with

major depression, anxiety, posttraumatic stress disorder (PTSD), and post-

partum depression.

       S.E.L., who has a diagnosis of Static Encephalopathy due to in utero

exposure to substances, spent the first two months of her life in the Neonatal

Intensive Care Unit. The child then resided with a relative for the next five

months while the mother attended inpatient substance abuse treatment.

       In 2017, the mother sought out mental health counseling in an attempt to

control her PTSD. She “felt as though she was reliving past trauma” and “could

not tell at that time if she was back in those previous episodes or in her current

state.” The episodes lasted for days with no break between them. The mother

“suffered from psychotic episodes or breaks where she believed demons or

ghosts were attacking her” and S.E.L., and she believed at that time, “she was

not able to meet her parental responsibilities during these episodes.”

       Between the fall of 2017 and February 2018, the mother and S.E.L. lived

with a man who subjected the mother to physical, sexual, emotional, and mental

abuse, and who physically and emotionally abused the child as well.




                                         2
No. 82642-5-I/3


       In March 2018, S.E.L. and the mother were living at a shelter when the

Department received a report from a staff member that S.E.L. had bruising on

her ankles and that the mother spoke about “ghosts” and “demons” harming

S.E.L. S.E.L. was taken into protective custody and underwent an evaluation at

Children’s Hospital where staff determined that “it is highly unlikely that the

injuries to the child’s ankle would have been non-accidental” and that her injuries

“could be consistent with abuse.” The Department filed a dependency petition as

to the mother later that month.

       On September 14, 2018, following a contested three-day dependency

hearing, the trial court found S.E.L. had been abused or neglected, had no parent

capable of adequately caring for her, and was in circumstances constituting a

danger of substantial damage to her psychological and physical development.

Accordingly, the trial court placed S.E.L. in licensed foster care.

       In the accompanying dispositional order, the trial court ordered the mother

to participate in remedial services, including: a neuropsychological evaluation

with parenting component and follow its recommendations; a mental health

intake and follow treatment recommendations; a drug/alcohol evaluation and

follow all recommendations; age-appropriate parenting classes; and random

urinalysis (UAs) once a week (with ETG testing) 1 for 45 days. The trial court also

ordered that the mother be provided visitation with S.E.L. for six hours per week,

supervised by the Department, with one weekly visit to occur in the mother’s

transitional home in Issaquah.



       1   Ethyl glucuronide Testing.


                                          3
No. 82642-5-I/4


       Initially, the mother actively engaged in and completed the services the

Department referred for her. After consistently providing clean results, she

completed her UA requirement in March 2019. In September 2019, Department

social worker Rachael O’Riordan was assigned to the mother’s case. O’Riordan

testified that the mother completed her drug and alcohol evaluation, then

engaged in the recommended treatment at the Matt Talbot Center. There, the

mother participated in intensive outpatient treatment, where she completed two

of the three phases of the treatment program.

       The mother completed a mental health intake at Catholic Community

Services and received a recommendation to participate in Common Elements

Treatment Approach therapy to address her trauma. She followed this

recommendation and met with Johanna Portinga for therapy sessions throughout

the entire dependency. Portinga testified that the mother made progress in

addressing her trauma and treatment goals.

       She also completed a neuropsychological evaluation with Dr. Paul

Connor, who diagnosed her with unspecified neurodevelopmental disorder and

confirmed prior diagnoses. Dr. Connor testified about the mother’s troubles with

“language functioning” and difficulties with following multistep instructions, and

how she needed information broken down in lists or structures to accommodate

her concrete learning style. Based on the mother’s functioning and history, Dr.

Connor recommended that she receive therapeutic interventions to address her

PTSD, a psychiatric evaluation, speech therapy, substance abuse treatment,




                                          4
No. 82642-5-I/5


assistance in applying for disability benefits and, when ready, vocational and

rehabilitation services to pursue employment.

      Following Dr. Connor’s recommendations, the Department referred the

mother for a psychiatric evaluation with Catholic Community Services, which she

completed. The Department made two referrals for speech therapy but the

mother did not engage in that service. It assisted her with applying for

Supplemental Security Income (SSI) or Developmental Disabilities Administration

(DDA) disability assistance and gave her a list of pro bono attorneys to appeal

the denial of those benefit determinations. Because the mother was already

engaged in drug and alcohol treatment at the time, it was unnecessary for the

Department to give her another referral for such treatment. And, although the

mother never indicated that she was ready to pursue employment, the

Department inquired with the Department of Vocational Rehabilitation (DVR)

about the mother’s situation and DVR recommended that “she have a more

cleared schedule so that she would have the opportunity to participate in work.”

      The Department referred the mother to Working Choices for a parenting

assessment. Patricia Cunningham, who conducted this assessment in the spring

of 2019, testified that the mother was aware of struggles with mental health and

sobriety. Cunningham observed a visit between the mother and S.E.L. and did

not have any concerns about the visit. She observed a good, affectionate

relationship between the mother and S.E.L., and noted that the child “seemed

jovial and attached to her mother” and that the “bond between them is apparent.”

To support the mother’s reunification efforts, Cunningham made several




                                         5
No. 82642-5-I/6


recommendations, including: (1) further mental health support, (2) continue

working with her current therapist, (3) increase the length of supervised visits, (4)

continue working on her SSI and DDA applications, (5) work with the DVR to gain

financial support, (6) continue working with the Real Escape from Sex Trade

(REST) and/or Organization for Prostitute Survivors (OPS), and (7) in-home

parenting skills if reunification was considered. O’Riordan testified that the

Department referred the mother for all of these services except for REST and

OPS because she was already engaged with those entities.

       The Department referred the mother to Project SafeCare to satisfy her

obligation to attend age-appropriate parenting classes. Upon completion of

those classes, Project SafeCare recommended Family Preservation Services

(FPS) for the mother. O’Riordan explained that FPS is “a very flexible service”

that helps parents learn everyday life skills such as budgeting, navigating

transportation, keeping a home clean, creating hygiene routines, and making

appointments. Even though the dispositional order did not require the mother to

follow recommendations made from the parenting class provider, the Department

referred her for FPS multiple times.

       In 2018, the Department initially referred the mother to an FPS provider.

Although the mother met with the provider, “the provider didn’t feel like she had

time to participate in the services and his times didn’t align with hers.” O’Riordan

explained, in that instant, the mother’s “only availability was later in the evening

around the weekends. And that particular provider wasn’t working on those

hours.” The Department made another referral for FPS early in 2020 “[b]efore




                                          6
No. 82642-5-I/7


the pandemic hit in March of 2020” but “in that particular situation, the provider

could not reach” the mother. O’Riordan testified that the Department also

attempted to refer FPS between 2018 and 2020, however, “[t]here just weren’t

providers available in the area” for her.

       Beyond the services that the Department was required to provide pursuant

to the dispositional order, the Department tried to help the mother with housing

resources after she left her housing in late 2019 or early 2020 “because she felt

unsafe” after seeing “an abusive” former partner “knocking on her door.” The

mother began staying at shelters and initially gave social worker O’Riordan

permission to talk to the shelter staff, “but then revoked her consent for

[O’Riordan] to talk to the shelter staff.” At that point, the Department lost its

ability to consistently verify where the mother was living and noticed “a decline in

her engagement and participation in her services.”

       The Department provided her with transportation assistance, as O’Riordan

noted: “She had ORCA cards, bus tickets. I’ve transported her [to] her visits

myself as well.” And, in recognition of the mother’s learning disabilities and

circumstances, the Department provided the mother notice of referrals and

service providers through service letters, emails, phone calls, text messages, and

in-person conversations.

       While the mother was found to be in compliance with services for most of

the review hearings throughout the dependency, she was found to be making full

progress at only one of the six review hearings over three years. Based on this




                                            7
No. 82642-5-I/8


history, the Department filed a petition to terminate the parental rights of S.E.L.’s

parents in April 2020. 2

       In September 2020, the mother reported that “some man unknown to her

had injected her with fentanyl and some other drug and then had kidnapped her,”

requiring her “to go into detox.” After leaving the detox facility, the mother

dropped out of contact with the Department, S.E.L., and her service providers.

The Department and many of the service providers were “all in communication”

but did not “have a reliable way of reaching her.” Portinga testified that the last

interaction she had with the mother “with any therapeutic value was” on

September 25, 2020.

       Although the mother participated in most of her visits with S.E.L. until

September 2020, she missed S.E.L.’s birthday in October 2020, and had only

four visits with the child between January and February 22 of 2021, then dropped

out of contact again. As of late 2020, the mother still refused to tell the

Department where she was living and would only say that “she was staying with

friends.”

       The trial court held a five-day termination trial in March 2021. 3 The mother

failed to appear for the trial but was represented by counsel during the

proceedings. Kaya Wynn, a CHERISH social worker, 4 testified about working



       2  The father later relinquished his parental rights to S.E.L. He is not a
party to this appeal.
        3 The trial was conducted remotely via Zoom due to COVID-19 protocols,

after the trial court denied the mother’s counsel’s motion to continue trial until in-
person trial resumed in the courtroom.
        4 CHERISH is an organization that supports children in out-of-home

placement or who have experienced such placement.


                                           8
No. 82642-5-I/9


with S.E.L. and the mother since the fall of 2019. According to Wynn, S.E.L.

suffers from indiscriminate attachment, emotional and physical regulation, self-

harming, and needs an attentive primary caregiver to help protect her.

       O’Riordan spoke about being assigned to the mother’s case from

September 2019 to December 2020, the Department’s delivery of services during

that time, her interactions with the mother, and filing the termination petition. She

testified mental health and substance abuse issues were the mother’s primary

parental deficiencies and that FPS would not be capable, alone, of remedying the

mother’s deficiencies in the near future.

       Department social worker Danielle Benedict testified to being the

caseworker of this dependency since December 2020. Benedict discussed her

difficulty in being able to reach the mother and how she suggested meeting the

mother where she was staying at the time in an effort to reduce a transportation

barrier, but the mother declined. They did meet once in January 2021 but,

afterwards, Benedict had no information about where the mother was living.

Benedict testified that, at the time of trial, the mother’s existing deficiencies

included (1) “a tremendous difficulty in being able to tend to her own basic

needs,” (2) “unmet mental health needs,” and (3) “unmet substance use needs”

and “lack of sobriety.”

       Janette Ambauen, the court appointed special advocate (CASA), testified

about advocating for S.E.L.’s behalf since June 2018, how the child had been

dependent for 36 months, and why she felt the parental rights should be

terminated. Ambauen testified termination was appropriate because the mother




                                            9
No. 82642-5-I/10


was never “able to really establish mental stability,” “struggled with her own

personal safety and stability,” and the unimaginable “implications of [those

deficiencies] for parenting.”

       The trial court found that the mother had not “progressed enough in her

mental health treatment to safely parent” S.E.L. Regarding the Department’s

provision of services and FPS, the trial court found that

       The Department referred the mother to Project Safecare at
       Washington National Counseling for age appropriate parenting
       classes. The mother completed those classes, and the provider
       recommended she participate in Family Preservation Services
       (FPS), an in-home parenting support/skill building program, to work
       on organization of her services, assist her engagement, and
       communicate her needs/barriers. The mother was referred to FPS
       services in 2018, and was re-referred in 2019, but each time the
       provider reported an inability to align with mother’s availability and
       schedule.
       ...

       All necessary services, reasonably available, capable of correcting
       the parental deficiencies within the foreseeable future have been
       expressly and understandably offered or provided to the mother.
       During the course of the dependency no party has indicated the
       need for remedial services other than those addressed above.

       Despite these findings and its ultimate determination, the trial court

acknowledged and wanted the record to reflect that

                [The mother] is the victim of unspeakable trauma from which
       she was not protected. The abuse came from all sides: boyfriends,
       family members, and strangers. [S.E.L.] witnessed this abuse and
       was sometimes the victim of it as well. [The mother] lives with the
       mental health effects of this past trauma every day, and this
       posttraumatic stress leads to psychotic episodes that must be
       terrifying for her. And she has difficulty functioning with everyday life
       as a result.
                Someday when [S.E.L.] looks back at these records, which
       I’m sure she will, I hope she sees what the Court does, which is that
       her mother loves her and wants to be a parent to her, but she is
       currently unable to safely do it.



                                         10
No. 82642-5-I/11



       The trial court terminated the mother’s parental rights to S.E.L. on April 15,

2021. The mother appeals.

                                   DISCUSSION

       The mother assigns error to the trial court’s finding that the Department

provided her with “all necessary services” as required by RCW 13.34.180(1)(d).

The service that was not provided, she claims, was FPS. She also contends that

the trial court improperly shifted the burden to her to produce evidence that

termination was not in S.E.L.’s best interest. We discern no reversible error.

       Parental rights are a fundamental liberty interest protected by the United

States Constitution. Santosky v. Kramer, 455 U.S. 745, 753, 102 S. Ct. 1388, 71

L. Ed. 2d 599 (1982). Termination of the parent-child relationship involves a two-

step process. In re Welfare of A.B., 168 Wn.2d 908, 911, 232 P.3d 1104 (2010).

To terminate parental rights, the Department must first establish the six elements

of RCW 13.34.180(1) by clear, cogent, and convincing evidence. Id. at 911-12.

Once the trial court finds that the Department has proven the elements of RCW

13.34.180(1), the court may terminate parental rights if the Department also

proves by a preponderance of the evidence that doing so is in the best interest of

the child. In re Parental Rights to K.M.M., 186 Wn.2d 466, 479, 379 P.3d 75

(2016).

       In reviewing a trial court’s decision to terminate parental rights, we assess

whether the trial court’s findings are supported by substantial evidence. In re

Parental Rights to D.H., 195 Wn.2d 710, 718, 464 P.3d 215 (2020). “The trial

court’s findings will not be disturbed unless there is an absence of clear, cogent,



                                         11
No. 82642-5-I/12


and convincing evidence in the record.” Id. Clear, cogent, and convincing

evidence exists when the evidence shows the ultimate fact at issue to be highly

probable. In re Dependency of K.R., 128 Wn.2d 129, 141, 904 P.2d 1132

(1995). “Because of the highly fact-specific nature of termination proceedings,

deference to the trial court is ‘particularly important.’ ” K.M.M., 186 Wn.2d at 477

(quoting In re Welfare of Hall, 99 Wn.2d 842, 849, 664 P.2d 1245 (1983)).

       RCW 13.34.180(1)(d) requires the Department to prove that it has

expressly and understandably offered or provided “all necessary services,

reasonably available, capable of correcting the parental deficiencies within the

foreseeable future.” “Necessary services” are those services “ ‘needed to

address a condition that precludes reunification of the parent and child.’ ”

K.M.M., 186 Wn.2d at 480 (quoting In re Dependency of A.M.M., 182 Wn. App.

776, 793, 332 P.3d 500 (2014)). To meet its statutory duties, the Department

must at least provide the parent with a referral list of agencies or organizations

that provide necessary services. Hall, 99 Wn.2d at 850.

       The mother’s first challenge depends on the premise that FPS was a

necessary service. Though the skills the mother could learn by engaging in FPS

would be beneficial to any parent, they were not needed to address the two

conditions that precluded her reunification with S.E.L. Said differently,

completing FPS alone would not have remedied the mother’s mental health and

substance abuse parental deficiencies. “[T]ermination is appropriate if the

service would not have remedied the parental deficiency in the foreseeable

future.” D.H., 195 Wn.2d at 719. FPS was not a necessary service.




                                         12
No. 82642-5-I/13


       She acknowledges that the Department referred her “to an FPS provider

twice,” however, the mother maintains that the Department made no efforts to

better coordinate her services to allow for FPS to be provided and failed to

provide FPS at a time when she was engaged and progressing. These

contentions incorporate her challenge to the trial court’s findings that she “was

referred to FPS services in 2018, and was re-referred in 2019, but each time the

provider reported an inability to align with mother’s availability and schedule.”

We agree that this finding is not supported by the record in terms of the referral

dates and basis for the mother’s failure to engage in FPS.

       Despite this error, the evidence in the record establishes that the

Department expressly and understandably offered FPS to the mother first in

2018, again in 2020 before the pandemic began, and at least once more

between 2018 and 2020. In the first instance, the mother met with the FPS

provider but was available only “in the evening around the weekends” while the

FPS provider was not. The Department then continued to seek an FPS provider

to meet with the mother on the weekends but could not find any “available in the

area.” Finally, when the Department located an FPS provider in early 2020, the

provider reported not being able to reach the mother. The record shows that the

Department made multiple attempts to provide the mother FPS but that service

was not “reasonably available.” Accordingly, we conclude that FPS did not

constitute a “necessary service” within the meaning of RCW 13.34.180(1)(d).

       Alternatively, the mother argues that the Department was statutorily

required to report to the court its inability to provide FPS to her pursuant to RCW




                                         13
No. 82642-5-I/14


13.34.025. Without deciding whether the Department has an obligation, we

reject the mother’s argument because it hinges on FPS being either a court-

ordered service or a necessary service. It was neither. 5

       Substantial evidence supports the trial court’s conclusion that the

Department proved by clear, cogent, and convincing evidence it offered the

mother services as required by RCW 13.34.180(1)(d).

       Next, the mother asserts that in making its finding as to the child’s best

interests, the trial court considered her failure to appear at the termination trial

and present evidence. This, she avers, constituted improper burden-shifting and

relieved the Department of its burden to procure a finding based solely on the

evidence it produced and not based on a parent’s failure to produce evidence.

We disagree.

       “Where a parent has been unable to rehabilitate over a lengthy

dependency period, a court is ‘fully justified’ in finding termination in the child’s

best interests rather than ‘leaving [the child] in the limbo of foster care for an

indefinite period while [the parent] sought to rehabilitate himself.’ ” In re

Dependency of T.R., 108 Wn. App. 149, 167, 29 P.3d 1275 (2001) (alternations

in original) (quoting In re Dependency of A.W., 54 Wn. App. 22, 33, 765 P.2d 307

(1988)). Here, after considering all of the evidence presented, the trial court

found termination to be in S.E.L.’s best interest:




       5 Similarly, although the mother assigns error to several of the trial court’s
other factual findings, we need not address them because her basis for doing so
turns on the Department’s purported failure to provide FPS. Again, there was no
such failure here.


                                          14
No. 82642-5-I/15


               The Department and CASA testified in support of termination
       of the mother’s parental rights as being in the child’s best interest
       and the court agrees. The mother did not appear or present
       evidence. The mother will not be able to remedy her parental
       deficiencies within the near future. The child has a right to a safe,
       stable, and permanent home and to a speedy resolutions of this
       termination proceeding. The Court also finds that it is in [S.E.L.’s]
       best interest to have permanency as soon as possible. She is at
       the age where she can verbalize her desire to have a permanent
       home, where she can feel safe. The Court finds that given the
       length of time [S.E.L.] has been in dependency—more than twice
       that of the national guidelines—is too long and it is to the point that
       it threatens her long-term well-being and sense of security. She
       cannot wait any longer.

(Emphasis added.)

       The mother points to the underlined portion of the above finding, and

nothing else in the record, to support her notion that “the trial court did indeed

consider [her] failure to present evidence as a basis for its determination.” While

“ ‘the burden of proof in a termination trial is on the Department and should never

be shifted to the parent’ ” to “protect the vital interests at stake,” In In re

Termination of M.A.S.C., 197 Wn.2d 685, 698, 486 P.3d 886 (2021) (quoting

Santosky, 455 U.S. at 760), there was no burden-shifting to the mother here.

Rather, our independent review of the entire record and the oral ruling do not

suggest that the trial court relied on anything but admitted evidence to make its

best interest determination.

       We defer to the trial court’s advantage in having witnesses before it, which

is important in proceedings affecting the parent and child relationship. In re

Dependency of K.S.C., 137 Wn.2d 918, 925, 976 P.2d 113 (1999). We will

uphold a trial court’s determination as to a child’s best interest so long as such a

finding is supported by substantial evidence. Id. Based on this record, we



                                           15
No. 82642-5-I/16


conclude substantial evidence supports the trial court’s finding that termination

was in the best interest of S.E.L.

       We affirm.




WE CONCUR:




                                        16